DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term projection type display is indefinite. Specifically, the addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) in this case, Projection type display, extends the scope of the expression so as to render it indefinite (see MPEP 2173.05(b) Relative Terminology). For the purposes of examination projection type display will be interpreted as a projector. Claims 11-20 are rejected as being indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al (US 2014/0168614; hereinafter referred to as Matsubara; Included in the IDS filed 05/16/2022) in view of Cheng et al (US 2012/0162993; hereinafter referred to as Cheng; Included in the IDS filed 05/16/2022) and Lin et al (US 2019/0293942; hereinafter referred to as Lin).
Regarding Claims 1 and 11, Matsubara discloses a projection-type display (Figure 4; Projector 800), comprising: 
a light source device (Figure 1A; Light Source Device 100); 
an optical modulation element (Figure 4; Liquid Crystal Modulation Devices 400R, 400G and 400B) that modulates light emitted from the light source device (see Paragraph [0068]); and 
a projection optical system (Figure 4; Projection Optical System 600) that projects the light from the optical modulation element (see Paragraph [0071]), 
the light source device (Figure 1A; Light Source Device 100) including 
a light source section (Figure 1A; Light Source 10), 
a rotating body (Figure 1A; Plate Member 40) including a fluorescent light body (Figure 1A; Phosphor 42), the fluorescent light body (Figure 1A; Phosphor 42) being excited by excitation light (Figure 1A; Laser Beam L) from the light source section (Figure 1A; Light Source 10) to output fluorescent light (see Paragraph [0034]; wherein it is disclosed that the light source 10 is a laser source for emitting a blue laser beam L as a first light which excites the phosphor 42 which converts the first light into a second light), 
a motor (Figure 1A; Electric Motor 50) that drives the rotating body (see Paragraph [0038]; wherein it is disclosed that the electric motor 50 is used to rotate the plate member 40), 
one or more lens groups (Figure 1A; Pickup Lens 60) that gather the excitation light (Figure 1A; Laser Beam L) from the light source section (Figure 1A; Light Source 10) and direct the excitation light toward the rotating body (see Figure 1A; Paragraph [0037]; wherein it is disclosed that the pickup lens 60 makes the laser beam L reflected by the wavelength separation element 80 enter the phosphor 42 in a roughly converged state), 
Matsubara does not expressly disclose a housing that accommodates the rotating body; a lens holding section that holds the one or more lens groups, and an adjusting mechanism that adjusts a distance between the rotating body and the one or more lens groups, wherein the adjusting mechanism includes the housing and the lens holding section, the lens holding section includes a fitting portion that fits the housing, and the housing has an opening for fitting, the opening corresponding to the fitting portion, the adjusting mechanism includes a thread provided on each of the fitting portion and the opening for fitting, and the adjusting mechanism is configured to be operated by a jig to tune the distance.
Cheng discloses a light source device (Figure 3; Lighting Device 100) comprising:
a light source (Figure 3; Light Source 70);
a rotating body (Figure 3; Optical Color Wheel 50) including a fluorescent light body (see Paragraph [0015]; wherein it is disclosed that the optical color wheel 50 is coated with a wavelength conversion material), the fluorescent light body being excited by excitation light from the light source (Figure 3; Light Source 70) to output fluorescent light (see Paragraph [0015]; wherein it is disclosed that the light emitted by the light source 70 excites the wavelength conversion material to generate the colored light); 
a motor (Figure 3; Motor 60) that drives the rotating body (see Paragraph [0015]; wherein it is disclosed that the color petals of the optical color wheel 50 are rotated sequentially by the rotation of the shaft 62 of the motor 60);
a housing (Figure 2; Holder 10 and Base 40) that accommodates the rotating body (see Figure 2 and Paragraph [0019]; wherein it is disclosed that the optical color wheel receiving portion 14 of the holder 10 receives the optical color wheel 50);
one or more lens groups (Figure 2; Lens 30);
a lens holding section (Figure 2; Lens Holder 80) that holds the one or more lens groups (see Paragraph [0017]; wherein it is disclosed that the lens 30 is arranged on ring-shaped lens holder 80); and 
an adjusting mechanism (Figure 2; Holder 10, Cover 20, Base 40, Lens Holder 80) that adjusts a distance between the rotating body (Figure 2; Optical Color Wheel 50) and the one or more lens groups (see Paragraphs [0014] and [0017]; wherein it is disclosed that the lens 30 supported by the support portion 44 of base 40 can move along an optical axis L to increase or decrease the distance between the lens 30 and the light source 70, thereby changing the light beam characteristics); 
wherein the adjusting mechanism (Figure 2; Holder 10, Cover 20, Base 40, Lens Holder 80) includes the housing (Figure 2; Holder 10 and Base 40) and the lens holding section (Figure 2; Lens Holder 80);
the lens holding section (Figure 2; Lens Holder 80) includes a fitting portion (Figure 2; Outside Edge 81) that fits the housing (see Figure 2; Paragraph [0017]; wherein it is disclosed that a second threaded portion is formed on an outside edge 81 of the lens holder 80 and is configured to engage with a first threaded portion formed on an inside edge 441 of the support portion 44), and the housing (Figure 2; Holder 10 and Base 40) has an opening for fitting, the opening corresponding to the fitting portion (see Figure 2 and Paragraph [0017]; wherein there is an opening in the holder 10 to accommodate the base 40 which has an opening in the form of support portion 44 which accommodates the outside edge 81 of lens holder 80 in a threaded fashion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source of Matsubara to include a housing that accommodates the rotating body; a lens holding section that holds the one or more lens groups, and an adjusting mechanism that adjusts a distance between the rotating body and the one or more lens groups, wherein the adjusting mechanism includes the housing and the lens holding section, the lens holding section includes a fitting portion that fits the housing, and the housing has an opening for fitting, the opening corresponding to the fitting portion, the adjusting mechanism includes a thread provided on each of the fitting portion and the opening for fitting, as taught by Cheng, because doing so would allow heat generated by the optical color wheel to be dissipated effectively, as well as permitting the light projection angle to be adjusted, thereby providing the ability to optimize the light beam characteristics (see Cheng Paragraphs [0007] and [0014]).
Matsubara as modified by Cheng does not expressly disclose that the adjusting mechanism is configured to be operated by a jig to tune the distance.
Lin discloses a display (Figures 1 and 2A) comprising
a light source section (Figure 2A; Display 104);
one or more lens groups (Figure 2A; Lens 103),
a housing (Figure 2A; Lens Barrel Kit 102);
a lens holding section (Figure 2A; Lens Barrel Body 101) that holds the one or more lens groups (see Figure 2A; Paragraph [0030]), and 
an adjusting mechanism (Figure 2A; Lens Barrel 10) that adjusts a distance between the light source section (Figure 2A; Display 104) and the one or more lens groups (see Paragraph [0034]), wherein 
the adjusting mechanism (Figure 2A; Lens Barrel 10) includes the housing (Figure 2A; Lens Barrel Kit 102) and the lens holding section (Figure 2A; Lens Barrel Body 101),
the lens holding section (Figure 2A; Lens Barrel Body 101) includes a fitting portion (Figure 2A; Second Adjustment Component 106) that fits the housing (see Figure 2A; Paragraph [0031]), and the housing (Figure 2A; Lens Barrel Kit 102) has an opening for fitting (see Figure 2A), the opening corresponding to the fitting portion (see Figure 2A),
the adjusting mechanism (Figure 2A; Lens Barrel 10) includes a thread provided on each of the fitting portion (Figure 2A; Second Adjustment Component 106) and the opening for fitting (Figure 2A; First Adjustment Component 105), and
the adjusting mechanism (Figure 2A; Lens Barrel 10) is configured to be operated by a jig (Figure 2A; Rotation Assisting Member 107) to tune the distance (see Paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection type display of Matsubara as modified by Cheng such that the adjusting mechanism is configured to be operated by a jig to tune the distance, based upon the teachings of Lin, because doing so would predictably improve usability and provide ease of use for a user desiring to adjust the distance between the rotating body and the one or more lens group.
Regarding Claims 4 and 14, Matsubara as modified by Cheng and Lin discloses the limitations of claims 1 and 11 as detailed above.
Cheng further discloses the lens holding section (Figure 2; Lens Holder 80) has an uneven structure on a side surface of an outer periphery (Figure 2; Outside Edge 81) of an outer periphery portion (see Paragraph [0017]; wherein it is disclosed that a second threaded portion is formed on an outside edge 81 of the lens holder 80).
Regarding Claims 5 and 15, Matsubara as modified by Cheng and Lin discloses the limitations of claims 1 and 11 as detailed above.
Cheng further discloses a motor holding section (Figures 2 and 3; Base Receiving Portion 12) that holds the motor (see Figure 3; wherein the motor 60 is disposed within the base receiving portion 12 of holder 10); wherein
the adjusting mechanism (Figure 2; Holder 10, Cover 20, Base 40, Lens Holder 80) includes the housing (Figure 2; Holder 10 and Base 40) and the motor holding section (see Figure 3; wherein the motor 60 is disposed within the base receiving portion 12 of holder 10).

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al (US 2014/0168614; hereinafter referred to as Matsubara; Included in the IDS filed 05/16/2022) as modified by Cheng et al (US 2012/0162993; hereinafter referred to as Cheng; Included in the IDS filed 05/16/2022) and Lin et al (US 2019/0293942; hereinafter referred to as Lin) as applied to claims 1 and 11, in view of Jang (US 2004/0021959; Included in the IDS filed 05/16/2022).
Regarding Claims 2 and 12, Matsubara as modified by Cheng and Lin discloses the limitations of claims 1 and 11 as detailed above.
Matsubara as modified by Cheng and Lin does not expressly disclose that the lens holding section and the housing are fixed using a washer, a lock nut, an adhesive, or a setscrew, and the washer has a spring property.
Jang discloses a housing (Figure 3; Main Lens Barrel 30); one or more lens groups (Figure 3; Second Projection Lens Group 41) and a lens holding section (Figure 3; Rear Lens Barrel 40) that holds the one or more lens groups (see Paragraph [0027]; wherein it is disclosed that the second projection lens group 41 is fixed in the rear lens barrel 40); wherein the lens holding section (Figure 3; Rear Lens Barrel 40) and the housing (Figure 3; Main Lens Barrel 30) are fixed using a washer (Figure 3; Pressing Mechanism 50), a lock nut (the inclusion of the term “or” indicates that only one of the listed elements needs to be present), an adhesive (the inclusion of the term “or” indicates that only one of the listed elements needs to be present), or a setscrew (the inclusion of the term “or” indicates that only one of the listed elements needs to be present), and the washer (Figure 3; Pressing Mechanism 50) has a spring property (see Paragraph [0028]; wherein it is disclosed that the pressing mechanism 50 is provided to maintain the position of the rear lens barrel 40 by elastically pressing the rear lens barrel 40 with respect to the main lens barrel 30 in the direction of the optical axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens holding section and housing of Matsubara as modified by Cheng and Lin such that the lens holding section and the housing are fixed using a washer, a lock nut, an adhesive, or a setscrew, and the washer has a spring property, as taught by Jang, because doing so would allow for the lens barrel to be held in place by the recovery force of the pressing mechanism in the direction of the optical axis such that the lens barrel does not move during the movement of the projector or by gravity. Thereby, deviation from the optical axis is prevented by the pressing mechanism such that a clear image without deviation of focus is always obtained (see Jang Paragraph [0029]).
Regarding Claims 3 and 13, Matsubara as modified by Cheng, Lin and Jang discloses the limitations of claims 2 and 12 as detailed above.
Jang further discloses the washer (Figure 3; Pressing Mechanism 50) having the spring property includes one of a wave washer, a spring lock washer (see Figure 3 and Paragraph [0028]; wherein the pressing mechanism 50 is a coil spring which is being interpreted as a spring lock washer i.e a helical coil spring lock washer), a conical spring washer, or a nord-lock washer.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al (US 2014/0168614; hereinafter referred to as Matsubara; Included in the IDS filed 05/16/2022) as modified by Cheng et al (US 2012/0162993; hereinafter referred to as Cheng; Included in the IDS filed 05/16/2022) and Lin et al (US 2019/0293942; hereinafter referred to as Lin) as applied to claims 1 and 11, in view of Tetsuya (JP 2006-093089; hereinafter referred to as Tetsuya; Included in the IDS filed 05/16/2022).
Regarding Claims 6 and 16, Matsubara as modified by Cheng and Lin discloses the limitations of claims 1 and 11 as detailed above.
Matsubara as modified by Cheng and Lin discloses a motor holding section (Figures 2 and 3; Base Receiving Portion 12) that holds the motor (see Figure 3; wherein the motor 60 is disposed within the base receiving portion 12 of holder 10).
Matsubara as modified by Cheng and Lin does not expressly disclose a feed screw that feeds the motor holding section, wherein the motor holding section has an opening for the feed screw, the opening corresponding to the feed screw, and the adjusting mechanism includes a thread provided on each of the feed screw and the opening for the feed screw.
Tetsuya discloses a light source device (Figure 2), comprising:
a light source (Figure 2; LED 30);
one or more lens groups (Figure 2; Lens 20) that gather light from the light source (see Figure 2);
an adjusting mechanism (Figure 2; Female Screw Part 22b and Holder 32) that adjusts a distance between the light source (Figure 2; LED 30) and the one or more lens groups (see Figure 2 and Paragraph [0022]; wherein it is disclosed that the LED 30 can move forward and backward with respect to the incident surface 32A of the lens 20);
a housing (Figure 1; Support Plate 10);
a holding section (Figure 2; Mounting Cap 22);
a feed screw (Figure 2; Holder 32) that feeds the holding section (see Figure 2); wherein the holding section (Figure 2; Mounting Cap 22) has an opening for the feed screw (see Figure 2 and Paragraph [0022]; wherein it is disclosed that a female screw part 22b is formed on the center of the bottom surface of the mounting cap 22 and the holder 32 of the LED 30 is screwed to the female screw part 22b), the opening corresponding to the feed screw (see Figure 2 and Paragraph [0022]; wherein it is disclosed that a female screw part 22b is formed on the center of the bottom surface of the mounting cap 22 and the holder 32 of the LED 30 is screwed to the female screw part 22b), and the adjusting mechanism (Figure 2; Female Screw Part 22b and Holder 32) includes a thread provided on each of the feed screw and the opening for the feed screw (see Paragraph [0022]; wherein it is disclosed that a female screw part 22b is formed on the center of the bottom surface of the mounting cap 22 and the holder 32 of the LED 30 is screwed to the female screw part 22b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the motor holding section of Matsubara as modified by Cheng and Lin to include a feed screw that feeds the motor holding section; wherein the motor holding section has an opening for the feed screw, the opening corresponding to the feed screw, and the adjusting mechanism includes a thread provided on each of the feed screw and the opening for the feed screw, based upon the teachings of Tetsuya, because doing so would provide a user a high level of control over the distances between the light emitting element and the lenses.
Furthermore, Matsubara as modified by Cheng and Lin discloses the claimed invention except that a first and second thread portion are used to adjust the distance between the rotating body and the lens group instead of a feed screw, Tetsuya shows that a feed screw is an equivalent structure known in the art. Therefore, because these two distance adjusting structures were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the first and second threaded portion structure for the feed screw and opening structure taught by Tetsuya.
Regarding Claims 7 and 17, Matsubara as modified by Cheng, Lin and Tetsuya discloses the limitations of claims 6 and 16 as detailed above.
Cheng discloses the lens holding section (Cheng Figure 2; Lens Holder 80) is integrated with the housing (see Cheng Figure 2; Holder 10 and Base 40).
Regarding Claims 8 and 18, Matsubara as modified by Cheng, Lin and Tetsuya discloses the limitations of claims 6 and 16 as detailed above.
Matsubara as modified by Cheng and Lin does not expressly disclose that the housing includes a motor accommodating section that accommodates the motor holding section, the motor accommodating section includes, therein, a guiding portion that guides a direction of movement of the motor holding section, and the motor holding section has a guided portion on a side surface, the guided portion fitting the guiding portion.
Tetsuya discloses the housing (Figure 1; Support Plate 10) includes an accommodating section (see Figure 1; wherein the accommodating section corresponds to the opening in support plate 10 wherein mounting cap 22 is disposed) that accommodates the holding section (see Figure 1; wherein mounting cap 22 is disposed in the opening of support plate 10), the accommodating section (see Figure 1; wherein the accommodating section corresponds to the opening in support plate 10 wherein mounting cap 22 is disposed) includes, therein, a guiding portion that guides a direction of movement of the holding section (see Figure 1; wherein the guiding portion is considered to be the side walls within the hole of support plate 10 accommodating mounting cap 22), and the holding section (Figure 2; Mounting Cap 22) has a guided portion on a side surface (see Figure 2; wherein the guided portion would be considered the side surface of mounting cap 22), the guided portion fitting the guiding portion (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the housing of Matsubara as modified by Cheng and Lin such that the housing includes a motor accommodating section that accommodates the motor holding section, the motor accommodating section includes, therein, a guiding portion that guides a direction of movement of the motor holding section, and the motor holding section has a guided portion on a side surface, the guided portion fitting the guiding portion, based upon the teachings of Tetsuya, because doing so would predictably ensure that the adjusting mechanism is able to perform the desired changes in position smoothly while reducing the risk of damaging the moving components.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al (US 2014/0168614; hereinafter referred to as Matsubara; Included in the IDS filed 05/16/2022) as modified by Cheng et al (US 2012/0162993; hereinafter referred to as Cheng; Included in the IDS filed 05/16/2022), Lin et al (US 2019/0293942; hereinafter referred to as Lin) and Tetsuya (JP 2006-093089; hereinafter referred to as Tetsuya included in the IDS filed 05/16/2022), as applied to claims 6 and 16, in view of Jang (US 2004/0021959; Included in the IDS filed 05/16/2022).
Regarding Claims 9 and 19, Matsubara as modified by Cheng, Lin and Tetsuya discloses the limitations of claims 6 and 16 as detailed above.
Matsubara as modified by Cheng, Lin and Tetsuya does not expressly disclose that the motor holding section and the housing are fixed using a washer, a lock nut, an adhesive, or a setscrew, and the washer has a spring property.
Jang discloses a housing (Figure 3; Main Lens Barrel 30); one or more lens groups (Figure 3; Second Projection Lens Group 41) and a lens holding section (Figure 3; Rear Lens Barrel 40) that holds the one or more lens groups (see Paragraph [0027]; wherein it is disclosed that the second projection lens group 41 is fixed in the rear lens barrel 40); wherein the holding section (Figure 3; Rear Lens Barrel 40) and the housing (Figure 3; Main Lens Barrel 30) are fixed using a washer (Figure 3; Pressing Mechanism 50), a lock nut (the inclusion of the term “or” indicates that only one of the listed elements needs to be present), an adhesive (the inclusion of the term “or” indicates that only one of the listed elements needs to be present), or a setscrew (the inclusion of the term “or” indicates that only one of the listed elements needs to be present), and the washer (Figure 3; Pressing Mechanism 50) has a spring property (see Paragraph [0028]; wherein it is disclosed that the pressing mechanism 50 is provided to maintain the position of the rear lens barrel 40 by elastically pressing the rear lens barrel 40 with respect to the main lens barrel 30 in the direction of the optical axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the motor holding section and housing of Matsubara as modified by Cheng, Lin and Tetsuya such that the lens holding section and the housing are fixed using a washer, a lock nut, an adhesive, or a setscrew, and the washer has a spring property, as taught by Jang, because doing so would allow for the lens barrel to be held in place by the recovery force of the pressing mechanism in the direction of the optical axis such that the lens barrel does not move during the movement of the projector or by gravity. Thereby, deviation from the optical axis is prevented by the pressing mechanism such that a clear image without deviation of focus is always obtained (see Jang Paragraph [0029]).
Regarding Claims 10 and 20, Matsubara as modified by Cheng, Lin, Tetsuya and Jang discloses the limitations of claims 9 and 19 as detailed above.
Jang further discloses the washer (Figure 3; Pressing Mechanism 50) having the spring property includes one of a wave washer, a spring lock washer (see Figure 3 and Paragraph [0028]; wherein the pressing mechanism 50 is a coil spring which is being interpreted as a spring lock washer i.e a helical coil spring lock washer), a conical spring washer, or a nord-lock washer.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882